                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

LUTHER ARTHUR HORN, III,
    Plaintiff,

vs.                                          Case No.: 3:19cv1653/LAC/EMT

ESTATE OF LAVERN CAMACHO, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 13, 2019 (ECF No. 8). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                            Page 2 of 2

       2.     Plaintiff’s federal claims are DISMISSED without prejudice for lack

of subject matter jurisdiction, and Plaintiff’s state law claims are DISMISSED

without prejudice to Plaintiff’s pursuing them in state court.

       3.     The clerk is directed to enter judgment accordingly and close the case.

       DONE AND ORDERED this 9th day of September, 2019.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1653/LAC/EMT
